— Appeal from an order of the Supreme Court, Jefferson County (James R Mc-Clusky, J.), entered August 1, 2012. The order, insofar as appealed from, granted the motion of defendant to compel appraisal.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 29 and June 6, 2013 and filed in the Jefferson County Clerk’s Office on June 11, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P, Peradotto, Garni and Lindley, JJ.